Judgment, Supreme Court, New York County (Renee A. White, J.), rendered August 29, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third and fourth degrees, and unlawful possession of marijuana, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to an aggregate term of six years and a fine of $50, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of minor discrepancies in the accounts of the People’s witnesses, and its rejection of defendant’s account of how he came into possession of a bag containing a supply of drugs. Concur—Tom, J.P., Gonzalez, Buckley, Sweeny and Catterson, JJ.